Title: To Alexander Hamilton from Louis Le Bègue Du Portail, 9 December 1798
From: Du Portail, Louis Le Bègue
To: Hamilton, Alexander



Sweed’s ford [Pennsylvania] dec 9th 1798

Je vous envoye mon cher general, le projet que vous m’avéz demandé. Je souhaite qu’il remplisse vos vües. Vous trouveréz par-cy par-la quelques negligences de Stile qui exigeroient que je le recopiâsse pour les faire disparoitre. Mais je n’ay jamais eu de patience pour copier, et d’un autre coté je ne veux pas vous envoyer une piece trop pleine de ratures. Au reste si vous avéz besoin de la Com⟨mu⟩niquer à quelques personnes, ⟨alors⟩ je ⟨serai⟩ obligé de la faire traduire. Ainsi cette ⟨collection⟩ de fautes disparoitra dans la traduction à moins que le traducteur se piquant d’une trop grande fidelité ne les y porte egalement. Ce que j’espere qu’il ne fera pas et je prends la liberté de vous recommander le revision.
Je ne compte pas aller à philadelphie avant 12 ou 15 jours, mais alors jy pass⟨erai⟩ quelques semaines, si vous avéz quelque ⟨chose⟩ a me faire scavoir ou me demander, vous ⟨voules⟩ bien vous servir de la voye Convenue. Adieu.
santé et prosperité

D P

